                         Case 19-13718-MAM       Doc 108      Filed 12/02/19        Page 1 of 4




          ORDERED in the Southern District of Florida on December 2, 2019.




                                                                   Mindy A. Mora, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                            www.flsb.uscourts.gov

     IN RE:                                              :          CHAPTER 11
                                                         :
     MICHAEL DE SIMONE                                   :          CASE NO. 19-13718-MAM
                                                         :
              Debtor                                     :

                             ORDER CONVERTING CASE UNDER CHAPTER 11
                                     TO CASE UNDER CHAPTER 7

      This matter came before the Court on November 26, 2019 on the continued hearing on the U.S.
      Trustee’s Motion to Dismiss or Convert Case to Chapter 7. The Court, having reviewed the file
      and having listened to the arguments of those present at the hearing, determines that
      conversion of this case to Chapter 7 is appropriate.
               It is ORDERED that:
               1.      This chapter 11 case is converted to a case under chapter 7.
               2.      If applicable, the debtor shall immediately remit to the clerk of court the $15.00
                       trustee surcharge fee prescribed by the Judicial Conference of the United States (if



                                                     Page 1 of 4
          Case 19-13718-MAM       Doc 108      Filed 12/02/19    Page 2 of 4



     not previously paid by the debtor). Failure to pay this fee will result in dismissal of
     this case.
3.   The debtor or the chapter 11 trustee, shall:
     a.      Forthwith turn over to the chapter 7 trustee all records and property of the
             estate under its custody and control as required by Bankruptcy Rule 1019(4);

     b.      Within 30 days of the date of this order, file an accounting of all receipts and
             distributions made. A copy of this report must be served on the U.S. Trustee;
             and
     c.      File, within 14 days of the date of this order, a schedule of unpaid debts
             incurred after the commencement of the chapter 11 case as required by
             Bankruptcy Rule 1019(5) and a supplemental matrix and certification in the
             format required by Local Rule 1019-1(B). The debtor or debtor's attorney is
             required to provide notice to those creditors pursuant to Local Rule 1019-
             1(B). Failure to comply may also result in sanctions being imposed by the
             court. Debts not listed or noticed timely will not be discharged. A copy of this
             schedule shall be served on the chapter 7 trustee.
4.   The debtor shall:
     a.      file, within 14 days of the date of this order, the statements and schedules
             required by Bankruptcy Rule 1019(1)(A) and Bankruptcy Rule 1007(c) and
             in accordance with Local Rule 1019-1(B).
     b.      file, if the debtor is an individual, within 14 days of the date of this order, the
             Official Bankruptcy Form(s) 122A-1 “Chapter 7 Statement of Your Current
             Monthly Income and Means-Test Calculation”, 122A-1Supp “Chapter 7
             Means Test Exemption Attachment”, 122A-2 “Chapter 7 Means Test
             Calculation” as required under Local Rule 1019-1(L), and, if not already
             filed under chapter 11, payment advices as required by Bankruptcy Rules
             1007(b)(1) and 1007(c) and, the certificate and debt repayment plan, if
             any, required by §521(b), a certification under §109(h)(3) or a request for a
             determination by the court under 109(h)(4).

     c.      file, if the debtor is an individual, within 30 days of the date of this order, a
             statement of intention with respect to retention or surrender of property



                                      Page 2 of 4
          Case 19-13718-MAM       Doc 108     Filed 12/02/19    Page 3 of 4



             securing consumer debts, as required by 11 U.S.C. §521(a)(2)(A) and
             Bankruptcy Rule 1019(1)(B), and conforming to Official Form 108.
     d.      file, if the debtor is an individual, within 60 days after the first date set for
             the meeting of creditors under § 341, “Certification About a Financial
             Management Course (Official Form 423), [See Bankruptcy Rules
             1007(b)(7)(A) and (c)] (unless the course provider files a certificate of
             completion on the debtor’s behalf).
5.   Pursuant to Local Rule 2016-1(C)(2), the debtor's attorney, any examiner or trustee
     appointed by the court, or any other professional person employed under 11 U.S.C.
     §327 or 1103 shall, file within 90 days after the date of the post-conversion meeting,
     an application for compensation for outstanding fees and expenses incurred during
     the chapter 11 administration including an application justifying retention of any
     retainer received which has not been approved by a prior award. Any retainers
     received which are not approved will be subject to turnover to the chapter 7 trustee.

     The attorney for the debtor in possession, or the chapter 11 trustee (if one was
     appointed) shall notify all such professionals of this deadline by serving them with
     a copy of this order.
6.   The debtor shall provide notice to affected parties of the deadline set pursuant to
     Local Rule 1019-1(J)(1) for filing by a nongovernmental unit a request for
     payment of an administrative expense.
7.   If this case is being converted after the confirmation of a plan, the debtor, within 30
     days of the date of this order, shall file:
     a.      A schedule of all property not listed in the final report and account of the
             debtor in possession or chapter 11 trustee which was acquired after the
             commencement of the chapter 11 case but before the entry of this
             conversion order;
     b.      A schedule of unpaid debts (and a supplemental matrix as described in
             paragraph 3(c)) not listed in the final report and account of the debtor in
             possession or chapter 11 trustee, which were incurred after the
             commencement of the chapter 11 case but before the entry of this
             conversion order, as required by Bankruptcy Rule 1019(5) and provide notice
             of the claims deadline as required by Bankruptcy Rule 1019(6) and Local


                                     Page 3 of 4
                   Case 19-13718-MAM       Doc 108       Filed 12/02/19   Page 4 of 4



                       Rule 1019-1(B) and (J); and
              c.       A schedule of executory contracts and unexpired leases entered into or
                       assumed after the commencement of the chapter 11 case, but before the
                       entry of this conversion order.
        8.    Failure of the debtor to comply with the provisions of this order may result in
              dismissal of this case without further hearing or notice.
                                                 ###
 Submitted by:

Heidi A. Feinman
Trial Attorney
Office of the U.S. Trustee

                   The Clerk of the Court shall serve this Order on all parties.




                                              Page 4 of 4
